I concur in the opinion of Chief Justice Evans.
A school district is a quasi-public corporation, and has such powers and can exercise such powers only as are conferred by statute or arise from the reasonable and necessary implications of statute.
True, the school board, in functioning under statutory power, exercises quasi-judicial discretion, but such discretion arises only in the attempted exercise of a lawful power. For example, a school board may dismiss from service a teacher in its employ (Section 4237, Code of 1924), but it may exercise this power only on the grounds prescribed in the statute: that is to say, after it has acquired jurisdiction of the subject-matter and of the person. *Page 1022 
A school board has no authority to determine the validity of a contract or to decide questions pertaining to its jurisdiction or the extent of its power. These are judicial questions, and are to be determined by the courts of this state. Perkins v. Board ofDirectors, 56 Iowa 476.
It is plain that in all school matters the board must act in conformity to the power conferred by statute, and it has no power or discretion to act otherwise. This principle has been frequently affirmed in the decisions of this court.
In the case at bar, it is apparent from the record facts and the law applicable thereto that the school board, acting under its authority to transport pupils to and from school in the district, had no lawful right, and therefore no discretion, to use the means of transportation — to wit, motor busses — for purposes which are entirely foreign to the subject-matter of the statute, and which have no relation to the management or operation of the school, and are not germane to any strictly school purpose.
A court may take judicial notice that motor busses are expensive machines. The school board is authorized to spend taxpayers' money only because of necessity of transporting children. The promiscuous use of motor busses, with attendant hazards, was not within the contemplation of the legislature when statutory authorization was given for their use by a school district for a particular purpose. The legislature cannot be presumed to have had in mind the general use of such busses, with the expense of operation, maintenance, and depreciation involved by their use. The miscellaneous and incidental purposes disclosed by the instant record are but remotely connected with the operation of the school, and in no wise connected with the transportation of children.
Injunctive relief under such circumstances is eminently proper. *Page 1023